Citation Nr: 1545717	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  15-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the Veteran's claim for service connection for diabetes mellitus, type II.  The Veteran filed a Notice of Disagreement (NOD) in May 2015 and the RO issued a Statement of the Case (SOC) in August 2015.  Thereafter, the Veteran perfected a timely appeal of this issue with the filing of a VA Form 9 (substantive appeal) in August 2015. 

The Board notes this appeal originally included entitlement to an increased disability rating for the Veteran's service connected PTSD.  See May 2015 VA Form 21-0958 ("PTSD...Rating should be @ 50%").  However, the desired percentage increase was recently awarded in an August 2015 decision, and as such, the issue is no longer on appeal.  See August 2015 rating decision ("Evaluation of ...PTSD...is increased to 50 percent effective September 19, 2014.")

The Veteran submitted additional evidence in September 2015 in the form of a private medical opinion and fourteen pages of articles from various sources.  See September 2015 Memorial Hospital correspondence; see also September 2015 VA Form 21-4138.  

The issues of entitlement to TDIU, and entitlement to service connection for vascular dementia, "chronic pancreatitis, cirrhosis of the liver, and severe metabolic abnormalities" have been suggested by the Veteran's private treating physician in a September 2015 medical opinion.  This matter is REFERRED to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  The Veteran has claimed entitlement to service connection for diabetes mellitus, type II.  He contends that this disability is due to in-service herbicide exposure while serving in Thailand, or in the alternative due to his exposure to airplane fuel, as he was a pilot.  See August 2015 VA Form 9 ("aircraft were parked next to inside parimeter[sic] that was sprayed with A/O to keep vegetation down"); see also September 2015 Memorial Hospital correspondence ("toxin exposure like airplane fuel and agent orange exposure likely contributed to his multiple comorbidities").  

The Veteran's personnel records reflect foreign service in Thailand at the Nakhon Phanom Royal Thai Airforce Base (RTAFB) from September 1968 through July 1969.  See July 1973 AF Form 11.  In his May 2015 Notice of Disagreement, the Veteran reported that during his station at Nakhon Phanom, he "was on the flight line perimeter on a daily basis, as [his] plane was parked there."  See May 2015 VA Form 21-0958 ("I lived in a trailer that was 1/2 a block off the perimeter").  The Veteran also reports that following a particular mission during this deployment, he came within twenty feet of "a Ranch Hand (C123) with a...55 gallon drum...[that] had chemicals and was leaking a substance that was clear in nature."  Id.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, Project CHECO Southeast Asia Report: Base Defense in Thailand.  Id. Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id. This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.  See VBA Fast Letter 09-20 (May 6, 2009). 

The RO filed a request through the Joint Services Records Research Center (JSRRC) to verify claimed exposure to Agent Orange.  See December 2014 JSRRC coordinator memorandum.  The JSSRC response indicated that the Veteran's "unit history was negative for unit personnel flying into or landing in RVN [Republic of Vietnam]" during the period of September 1968 through October 1968.  Id.; see also December 2014 Defense Personnel Records Information Retrieval System (DPRIS) response ("researched the available September 1968 through October 1968 history...did not report on or discuss [the Veteran] or unit personnel flying...and landing...into the...RVN").  However, the Veteran's contentions also allege herbicide exposure due to daily proximity to the RTAFB perimeter. See May 2015 VA Form 21-0958.  There is no indication any attempts were made to verify his exposure to herbicides on the basis of perimeter proximity, as he contends.  Therefore, another request should be made to the JSRRC, including an additional DPRIS review, to attempt to verify the Veteran's exposure to herbicides with specific regard to his assertions that he both lived near the perimeter and parked his airplane on the perimeter.  Thus, the Board finds that a remand is necessary in this case to attempt to verify the Veteran's reported exposure to herbicides during this service in Thailand.

In addition, the VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4)  presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Service treatment records are negative for any complaints, diagnoses, or treatment for diabetes mellitus.  See May 1970 Report of Medical Examination ("Sugar...Negative"); see also October 1977 Report of Medical Examination ("Sugar...Negative").  However, the records do include an October 1976 blood test which appears to indicate an elevated glucose level.  See October 1976 Form 546 ("Glucose FBS [fasting blood sugar]...125").  

In October 2014, the Veteran submitted a Diabetes Mellitus Disability Benefits Questionnaire (DBQ), completed by his private treating physician, which reflects a 2002 diagnosis.  See October 2014 VA Form 21-0960E-1.  A September 2015 private medical opinion, discussed above, also reflects the 2002 diabetes diagnosis and notes that through a modified diet, the disease is in "good control."  See September 2015 Memorial Hospital correspondence.  

Given that the evidence outlined above indicates that the Veteran may have had some pre-diabetes indicators while in service and that he has a current diagnosis of diabetes mellitus, type II, it remains unclear to the Board whether the Veteran's current disorder is related to his period of active service.  Therefore, the Board finds that the Veteran should be afforded a VA examination with medical opinion determining whether the Veteran's diabetes mellitus, type II, arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, a review of the Veteran's claims file reveals that the VA outpatient treatment records are missing.  Specifically, the August 2015 Statement of the Case identifies VAMC treatment records "from August 23, 2007 through April 29, 2015" which have not been associated with VBMS or Virtual VA.  As these treatment records may impact the Veteran's claim, a remand is required for the RO to obtain and associate all VA treatment records pertaining to the Veteran's diabetes mellitus, type II, with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all updated treatment records, including VAMC Manchester treatment records from August 23, 2007 through April 29, 2015.

2. Following completion of the above, contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate entity, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.  This request should include the information presented by the Veteran, including his statements regarding his claim that he lived "1/2 a block off the perimeter" during his year in Thailand, that he was "on the flight line perimeter on a daily basis" because that was where his airplane was parked, and that following a particular mission during this deployment, he came within twenty feet of "a Ranch Hand (C123) with a...55 gallon drum...[that] had chemicals and was leaking a substance that was clear in nature."  See May 2015 Notice of Disagreement and May 2015 VA Form 21-0958.  The RO/AMC should ensure that documentation of this entity inquiry is added to the claims file that includes the complete content of the inquiry and the information provided to the entity by the RO/AMC.

3. Following completion of the above, the AMC/RO should make a clear determination as to whether the Veteran was exposed to herbicides during service. 

4. Following completion of the above, obtain a VA opinion from a physician (M.D.) regarding the Veteran's diabetes mellitus, type II.  The file must be provided to and reviewed by the examiner.  Based on a review of the file, is it at least as likely as not (a 50% probability or greater) that the current diagnosis of diabetes mellitus, type II, was manifested in service (in light of October 1976 blood work reflecting a FBS glucose level of 125) or is otherwise medically related to service due to exposure to airplane fuel (as suggested in Dr. R.H.'s September 2015 letter)?  In so opining, the examiner must also comment on the likelihood (based on sound medical principles) that the Veteran had diabetes in service but the diabetes went undiagnosed until 2002. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonable explain the medical guidance in the study of this case.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence to specifically include all evidence associated with the claims file since the August 2015 statement of the case.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
      

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




